
	

114 S1755 IS: To amend the Internal Revenue Code of 1986 to provide for a 5-year extension of the tax credit for residential energy efficient property.
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1755
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2015
			Mr. Schatz (for himself, Mr. Heinrich, Mrs. Feinstein, Mr. Booker, Mr. Whitehouse, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for a 5-year extension of the tax credit for
			 residential energy efficient property.
	
	
		1.Extension of credit for residential energy efficient property
 (a)In generalSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2021. (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			
